Mr. Jnstice Gordon
delivered the opinion of the Court, March 13th 1882.
*604As against the Lycoming Insurance Company, the effect of Pickersgill’s attachment was to substitute him to the rights of Myers. If at the time of the service of that writ, the company was indebted to Myers, by force of the operation of the attachment Act that debt was transferred to the plaintiff. Thus Pickersgill stood in the place of Myers; he had the undoubted right to come in upon the fund in the receiver’s hands for any distribution that might fall to the account of Myers.
But if he took the place of his debtor, he had a right to have, by some means, a legal settlement and liquidation of the debtor’s claim against the garnishee. Alii this is too obvious and plain for discussion. But the court has stepped in and disolved the attachment, and this, not because of any defect in the proceedings, or any want of light in the plaintiff, but because, since the date of the issuing of the writ, the garnishee has been dissolved and its effects put into thediands of a receiver. The result of this action has been, not only to bar the plaintiff’s right to pursue the company, but also to defeat his right of substitution to the place of his debtor. The dissolution of the company, if the doctrine of the court below be sound, has had the effect to re-transfer to Myers that which the statute had previously transferred to his creditor, Pickersgill, and he now finds himself repossessed of that of which he had been legally dispossessed. It must be obvious that in this there is something wrong. Shall the dissolution of the insurance company so operate as to exempt the property of Myers from seizure for the payinent of his debts? or shall the plaintiff thus be stripped of his lawful lien upon his debtor’s property? We cannot agree thus to construe the law.
But it is said, this corporation, as a legal entity, was utterly and forever extinguished by the decree for its dissolution. This is no doubt true: Dean’s Appeal, 2 Out. 101; and had the legislature made no provision for an emergency of this kind, the plaintiff’s case would be hopeless, as would be the case of every other creditor. But this difficulty is met by the 49th section of the Act of May 1st 1876, which creates for the dissolved corporation a representative fully competent to take its place. By the section cited it is provided, that the receiver to be appointed by the court, shall have power “ to prosecute and defend suits in the name of the corporation or otherwise, and to do all other acts which might be done by such corporation, if in being, that are necessary for the final settlement of the corporation.’’
It thus certainly appears that the receiver is clothed with ample power to close up all the unsettled business of the defunct company, and especially ;has he the power to prosecute and defend suits. '<
We cannot see, therefore, upon what principle the plaintiff *605was turned out of court. He had a suit pending against the company; the claim ho represented was unsettled, and both suit and claim were covered by the provisions of the statute. We think, then, that it conclusively follows, that there was nothing in the way of the substitution of the receiver and prosecution of the suit to judgment.
The order dissolving the attachment is now reversed and set aside, and it is ordered that the record in this case be remitted to the court below for further proceedings.